Exhibit 10.17.a

 

2015 Payment Options Amendment

 

 

Amendment

to the

CMS INCENTIVE COMPENSATION PLAN FOR CMS ENERGY AND CONSUMERS ENERGY OFFICERS

 

 

Whereas CMS Energy Corporation (“CMS Energy”) maintains the CMS Incentive
Compensation Plan for CMS Energy and Consumers Energy Officers (the “Plan”); and

 

Whereas CMS Energy desires to amend the Plan provisions regarding certain
payment options and for clarification purposes; and

 

Whereas the Plan Administrator has authority in its Charter and as set forth in
subsection 6.3 of Section VI of the Plan to amend the Plan, and at its
December 17, 2015 meeting, the Benefit Administration Committee, as the Plan
Administrator, has authorized its Chair to amend the Plan; and

 

Now therefore, by the authority granted to the Benefit Administration Committee,
the Plan is hereby amended as follows:

 

Replace Section 4.2(c) of the Plan with the following:

 

(c)          The Payment Event elected can be either:

 

(i)        Separation from Service for any reason other than death.  Payment
will be made, or begin, in the later of: (1) January of the year following the
year of the Separation from Service; or (2) the seventh month after the month of
the Separation from Service.  Later installments, if any, will be paid in
January of the succeeding years;

 

(ii)       Payment upon attainment of a date certain that is more than 1 year
after the last day of the applicable Performance Year.  Later installments, if
any, will be paid in January of the succeeding years;

 

(iii)      The earlier of (i) or (ii) above; or

 

(iv)      The later of (i) or (ii) above.

 

Replace Section 4.2(e) of the Plan with the following:

 

(e)          Changes to Payment Options.  Once a payment option has been
elected, subsequent changes which would accelerate the receipt of benefits from
the Plan are not permitted, except that the Plan Administrator may at its
discretion accelerate payments to the extent permitted by Code Section 409A and
applicable regulations.  A subsequent

 

1

--------------------------------------------------------------------------------


 

2015 Payment Options Amendment

 

 

election to change the payment options related to a Payment Event, in order to
delay a payment or to change the form of a payment, can only be made when all of
the following conditions are satisfied:

 

(i)           such election may not take effect until at least 12 months after
the date on which the election is made;

 

(ii)          the payment(s) with respect to which such election is made is
deferred for a period of not less than 5 years from the date such payment would
otherwise have been made (or, in the case of installment payments under
Section 4.2(d)(ii) with regard to amounts deferred (and the related earnings)
prior to January 1, 2016, 5 years from the date the first installment was
scheduled to be paid); and

 

(iii)      such election must be made not less than 12 months before the date
the payment was previously scheduled to be made (or, in the case of installment
payments under Section 4.2(d)(ii) with regard to amounts deferred (and the
related earnings) prior to January 1, 2016, 12 months before the first
installment was scheduled to be paid), if the participant’s previous
commencement date was a specified date.

 

Effective January 1, 2016, the right to a series of installment payments is to
be treated as a right to a series of separate payments to the extent permissible
under Code Section 409A and any applicable regulations.

 

 

 

Unless noted in the amendment, the effective date for these amendments is
December 17, 2015.

 

 

Signed:  December 17, 2015

 

 

CMS ENERGY CORPORATION:

Attest:

 

 

 

 

 

 

/s/ DV Rao

 

/s/ Jeffrey D. Pintar

 

D.V. Rao

Jeffrey D. Pintar

Vice President and Treasurer

Attorney

 

2

--------------------------------------------------------------------------------